973 So.2d 618 (2008)
Javon MASON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1529.
District Court of Appeal of Florida, Third District.
January 23, 2008.
Rehearing Denied February 21, 2008.
Javon Mason, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GREEN, ROTHENBERG, and SALTER, JJ.
PER CURIAM.
Javon Mason, pro se, appeals two orders denying post-conviction relief in six lower tribunal cases that culminated in a 1999 sentencing. This is the tenth proceeding brought in this Court by him or on his behalf arising from those cases.
Finding no error in either of the rulings below, we affirm each of them. Because Mason did not respond to the show cause order of October 25, 2007 relating to his successive and unsuccessful petitions and appeals, we take the further step of directing the clerk of this Court to reject for filing any further notices of appeal, motions, or petitions for post-conviction or extraordinary relief arising out of any or all of the captioned circuit court case numbers unless such pleadings are signed by a member of The Florida Bar. See Walker v. State, 814 So.2d 516, 517 (Fla. 3d DCA 2002).
Affirmed.